ORDER
PER CURIAM.
Appellant, Tower Rock Stone Company, appeals the February 23,1989, judgment of the circuit court affirming a decision of the Industrial Relations Commission finding two former Tower Rock Stone Company *842employees to be entitled to unemployment compensation. We affirm. There is competent and substantial evidence in the record to support the circuit court’s decision and there would be no precedential purpose served by a full opinion. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).